DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first plane” and the “second plane” as recited in claim 30 (line 9), and the “third plane” as recited in claim 37 (line 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first optical component operative to transmit a beam of laser energy” in claim 30 (line 2). This limitation uses generic placeholder “component” (Prong A); the term “component” is modified by functional language “operative to transmit a beam of laser energy” (Prong B); and the term “component” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “first optical component operative to transmit a beam of laser energy” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “first optical component operative to transmit a beam of laser energy” is being interpreted as “one or both of the first optical component 2004a and the second optical component 2004b shown in any of FIGS. 20, 21, 22, 23 and 24 can be provided as one or more of any of the aforementioned transmissive optical components, a laser gain medium, or the like or any combination thereof. In one embodiment, at least one of the first optical component 2004a and the second optical component 2004b is provided as an AO cell (e.g., formed of crystalline Ge, GaAs, PbMoO4, TeO2, crystalline quartz, glassy SiO2, As2S3, LiNbO3, etc.), or the like, of any of the AOD systems discussed above” and equivalents, as indicated by Specification on page 60 lines 11-17. 
“optical relay system arranged and configured to relay an image of the first optical component at a first plane to a second plane” in claim 30 (lines 8-9). This limitation uses generic placeholder “system” (Prong A); the term “system” is modified by functional language “configured to relay an image of the first optical component at a first plane to a second plane” (Prong B); and the term “system” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “optical relay system arranged and configured to relay an image of the first optical component at a first plane to a second plane” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “optical relay system arranged and configured to relay an image of the first optical component at a first plane to a second plane” is being interpreted as “the optical relay system can include any number of optical components (e.g., one or more mirrors, one or more lenses, or the like or any combination thereof). The configuration and arrangement of optical components within the optical relay system can be provided, as is known in the art, in order to ensure that the size of the image of an object at the image plane is different from (e.g., larger than, or smaller than) the size of the actual object at the object plane” and equivalents, as indicated by Specification on page 57 lines 6-10. 
“second optical component operative to transmit the beam of laser energy” in claim 37 (line 2). This limitation uses generic placeholder “component” (Prong A); the term “component” is modified by functional language “operative to transmit the beam of laser energy” (Prong B); and the term “component” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “second optical component operative to transmit the beam of laser energy” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “second optical component operative to transmit the beam of laser energy” is being interpreted as: “the second optical component 2004b shown in any of FIGS. 20, 21, 22, 23 and 24 can be provided as one or more of any of the aforementioned transmissive optical components, a laser gain medium, or the like or any combination thereof. In one embodiment, at least one of the first optical component 2004a and the second optical component 2004b is provided as an AO cell (e.g., formed of crystalline Ge, GaAs, PbMoO4, TeO2, crystalline quartz, glassy SiO2, As2S3, LiNbO3, etc.), or the like, of any of the AOD systems discussed above” and equivalents, as indicated by Specification on page 60 lines 11-17.
“one optical component arranged and configured to direct the zeroth-order beam path through the optical relay system” in claim 56 (lines 1-3). This limitation uses generic placeholder “component” (Prong A); the term “component” is modified by functional language “configured to direct the zeroth-order beam path through the optical relay system” (Prong B); and the term “component” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “one optical component arranged and configured to direct the zeroth-order beam path through the optical relay system” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “one optical component arranged and configured to direct the zeroth-order beam path through the optical relay system” is being interpreted as: “lens or mirror” and equivalents, as indicated by Specification on page 62 lines 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37-41, 45-46, 55-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation “the optical relay system is arranged and configured to relay an image of the first optical component at the second plane to a third plane” in lines 3-4. It is unclear what is meant by this limitation because “an optical relay system arranged and configured to relay an image of the first optical component at a first plane to a second plane” already recited in claim 1 (lines 8-9). It is noted that the first plane, the second plane and the third plane are at three different locations, as required by claims and as shown in the Drawings dated 3/16/2021 Figs.20-24, wherein the first optical component is arranged at the first plane, the wavefront compensation optic is arranged at the second plane as recited in claim 1 (lines 10-11), and the second optical component is arranged at third plane as recited in claim 37 (line 5). Therefore, if the optical relay system is configured to relay an image from the first plane to the second plane, the same optical relay system cannot be used to relay an image from the second plane to the third plane. It can be seen in the Drawings Figs.20-24, there are two different optical relay systems, the first optical relay system is configured to relay an image from the first plane to the second plane, and the second optical relay system is configured to relay an image from the second plane to the third plane. Particularly, for example, as shown in Fig.22 of the Drawings, the first optical relay system 2200a is configured to relay an image from the first plane (the plane where the first optical component 2004a is located) to the second plane (the plane where the wavefront compensation optic 2100 is located), and the second optical relay system 2200b is configured to relay an image from the second plane (the plane where the wavefront compensation optic 2100 is located) to the third plane (the plane where the second optical component 2004b is located), it can be seen that the lens 2206 of the second optical relay system is not configured to relay an image from the first plane to the second plane; similarly, the lens 2202 of the first optical relay system is not configured to relay an image from the second plane to the third plane. Therefore, the optical relay system cannot include both the first optical relay system 2200a and the second optical relay system 2200b. Thus, if the optical relay system configured to relay an image of the first optical component at a first plane to a second plane (as recited in claim 1 lines 10-11), the same optical relay system cannot relay an image of the first optical component at the second plane to a third plane. For examination purposes, the limitation “optical relay system” as recited in claim 37 (line 3) is being interpreted as a second optical relay system.  
Claims 38-41, 45-46, 55-57 are rejected by virtue of their dependence to claim 37. 
Claim 46 recites the limitation “the zeroth-order beam path” in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 46 depends on claim 39, claim 39 depends on claim 37, claim 37 depends on claim 30, there is no “zeroth-order beam path” recited previously in claims 30, 37, or 39. 
Claim 57 is rejected by virtue of its dependence to claim 46. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-31, 33, 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks et al. (WO 2019/010345 A1, newly cited).
Regarding claim 30, Brooks discloses a system (laser system as shown in fig.2, Brooks fig.2), comprising: 
a first optical component (acousto-optic modulator (AOM) 206, Brooks fig.2 & Par.0028; the AOM 206 is located at the location where the curled line is pointing at, as shown in Brooks fig.2; further note that the AOM 206 is located between the focusing lens 205 and beam expander 260 because as indicated by Brooks Par.0027-0028, the laser beam 203 passes through focusing lens 205 and Bragg Angle acousto-optic modulator (AOM) 206 and the laser beam 203 then passes through a beam expander 260) operative to transmit a beam of laser energy (the AOM 206 operative to transmit the laser beam 203, Brooks fig.2), wherein the first optical component is susceptible to thermal lensing induced by the transmitted beam of laser energy (it is well known in the art that acousto-optic optical component has thermal lens effect caused by laser, see references 1-3 in the prior arts made of record and not relied upon [in the Conclusion of this Office Action] for the thermal lens effect in the acousto-optic; therefore, the AOM 206 is susceptible to thermal lensing induced by the transmitted laser beam 203); 
a wavefront compensation optic (corrector plate 270, Brooks fig.2) configured to correct wavefront aberrations in the beam of laser energy transmitted by the first optical component and attributable to the thermal lensing (corrector plate 270 configured to correct aberrations in the beam of laser energy transmitted by the AOM 206, as indicated by Brooks Par.0028: “Beam 203 then passes through a beam expander 260 allowing for expanding and recollimation of the laser through AOM 206 to beam diameters up to 30 mm, corrector plate 270 to adjust the optical aberrations of the beam in the focal spot”, because the thermal lensing effect happens as explained above, therefore, corrector plate 270 configured to correct aberrations in the beam of laser energy transmitted by the AOM 206 and attributable to the thermal lensing) and 
an optical relay system (beam expander 260, Brooks fig.2; see the 112(f) Claim Interpretation section  above for this limitation interpretation) arranged and configured to relay an image of the first optical component at a first plane (AOM 206 is located at the first plane, Brooks annotated fig.2 below) to a second plane (corrector plate 270 is located at the second plane, Brooks annotated fig.2 below) (as shown in Brooks annotated fig.2 below, beam expander 260 arranged and configured to relay image of the AOM 206 at the first plane to the second plane), 
wherein the first optical component (AOM 206, Brooks fig.2) is arranged at the first plane (as shown in annotated fig.2 below) and the wavefront compensation optic (corrector plate 270, Brooks fig.2) is arranged at the second plane (as shown in annotated fig.2 below), and 
wherein the optical relay system (beam expander 260, Brooks fig.2) is configured such that a size of the image of the first optical component at the second plane is different from a size of the image of the first optical component at the first plane (the beam expander 260 is used to expand the beam diameter from about 24 mm [Brooks Par.0013] to 30 mm [Brooks Par.0028: “Beam 203 then passes through a beam expander 260 allowing for expanding and recollimation of the laser through AOM 206 to beam diameters up to 30 mm”], therefore, the size of the image of the AOM 206 at the second plane is different from the size of the image of the AOM 206 at the first plane).

    PNG
    media_image1.png
    663
    864
    media_image1.png
    Greyscale


Regarding claim 31, Brooks discloses the apparatus as set forth above, Brooks also discloses:
wherein the size of the image of the first optical component at the second plane is larger than the size of the image of the first optical component at the first plane (the beam expander 260 is used to expand the beam diameter from about 24 mm [Brooks Par.0013] to 30 mm [Brooks Par.0028: “Beam 203 then passes through a beam expander 260 allowing for expanding and recollimation of the laser through AOM 206 to beam diameters up to 30 mm”], therefore, the size of the image of the AOM 206 at the second plane is larger than the size of the image of the AOM 206 at the first plane).

Regarding claim 33, Brooks discloses the apparatus as set forth above, Brooks also discloses:
wherein the wavefront compensation optic (corrector plate 270, Brooks fig.2) is configured to transmit the beam of laser energy (as shown in Brooks fig.2, the laser beam passes through corrector plate 270; therefore, the corrector plate 270 is configured to transmit the beam of laser energy).

Regarding claim 37, Brooks discloses the apparatus as set forth above, and discloses further comprising:
a second optical component (Galvo mirror 211, Brooks fig.2) operative to transmit the beam of laser energy (as shown in Brooks fig.2, the laser beam passes through the Galvo mirror 211; therefore, the Galvo mirror 211 operative to transmit the beam of laser energy) [see reference 4 in the prior arts made of record and not relied upon section for Galvo mirror operative to transmit the beam of laser energy], 
wherein the optical relay system (optical relay 280, Brooks fig.2; see 112(b) Rejection section above for this limitation interpretation) is arranged and configured to relay an image of the first optical component at the second plane to a third plane (as shown in Brooks annotated fig.2 below, optical relay 280 is arranged and configured to relay the image of the AOM 206 at the second plane to the third plane), and 
wherein the second optical component (Galvo mirror 211, Brooks fig.2) is arranged at the third plane (as shown in Brooks annotated fig.2 below).

    PNG
    media_image1.png
    663
    864
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (WO 2019/010345 A1, newly cited) in view of Hirose (U.S. Pub. No. 2012/0044455 A1, previously cited).
Regarding claim 34, Brooks discloses the apparatus as set forth above, but does not disclose:
wherein the wavefront compensation optic is configured to reflect the beam of laser energy.
Hirose teaches (Hirose fig.5):
wherein the wavefront compensation optic (deformable mirror 159, Hirose fig.5; deformable mirror 159 configured to correct wavefront aberrations, as indicated by Hirose Par.0039: “the deformable mirror 159 is a mirror device for correcting an aberration”) is configured to reflect the beam of laser energy (as shown in annotated Hirose fig.5 below, the deformable mirror 159 is configured to reflect the beam of laser energy).

    PNG
    media_image2.png
    671
    1004
    media_image2.png
    Greyscale


Since the primary reference Brooks indicated “Various presently unforeseen or unanticipated alternatives, modifications, variations, or improvements therein may be subsequently made by those skilled in the art” [Brooks, Par.0038].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Brooks corrector plate with the Hirose deformable mirror because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of correcting wavefront aberrations in the beam transmitted by the optical component. MPEP 2143 I (B).  

Regarding claim 35, Brooks discloses the apparatus as set forth above, but does not disclose:
wherein the wavefront compensation optic includes a static wavefront compensation optic.
Hirose teaches (Hirose fig.5):
wherein the wavefront compensation optic (mirror 159 can be a spatial light modulator using liquid crystal, Hirose fig.5 & Par.0039; mirror 159 is used to correct wavefront aberrations as explained above in the rejection of claim 34, or as indicated by Hirose Par.0039) includes a static wavefront compensation optic (as indicated by Hirose Par.0039, mirror 159 can be a spatial light modulator using liquid crystal; it is well known in the art that liquid crystal elements can be used to correct static wavefront aberration inherently produced in the optical system, see reference 5 in the prior art made of record and not relied upon [in the Conclusion of this Office Action]; therefore, mirror 159 includes a static wavefront compensation optic).
Since the primary reference Brooks indicated “Various presently unforeseen or unanticipated alternatives, modifications, variations, or improvements therein may be subsequently made by those skilled in the art” [Brooks, Par.0038].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Brooks corrector plate with the Hirose spatial light modulator using liquid crystal, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of correcting wavefront aberrations in the beam transmitted by the optical component. MPEP 2143 I (B).  

Regarding claim 36, Brooks discloses the apparatus as set forth above, but does not disclose:
wherein the wavefront compensation optic includes a dynamic wavefront compensation optic.
Hirose teaches (Hirose fig.5):
wherein the wavefront compensation optic (deformable mirror 159, Hirose fig.5 & Par.0039; deformable mirror is used to correct wavefront aberrations as explained above in the rejection of claim 34, or as indicated by Hirose Par.0039) includes a dynamic wavefront compensation optic (the Instant Application - Specification on Page 48-49 (the last two lines on page 48 and first two lines on page 49) indicates that the dynamic wavefront compensation optic can be one or more deformable mirrors: “a dynamic wavefront compensation optic can include one or more variable-focal length lenses or lens assemblies, one on Page 48 of 95 E275-WO1  or more deformable mirrors, one or more optically-transmissive spatial light modulators, either alone or in any combination”; therefore, the prior art Hirose deformable mirror 159 is a dynamic wavefront compensation optic).
Since the primary reference Brooks indicated “Various presently unforeseen or unanticipated alternatives, modifications, variations, or improvements therein may be subsequently made by those skilled in the art” [Brooks, Par.0038].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Brooks corrector plate with the Hirose deformable mirror because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of correcting wavefront aberrations in the beam transmitted by the optical component. MPEP 2143 I (B).  

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (WO 2019/010345 A1, newly cited) in view of Fuse et al. (U.S. Pub. No. 2008/0212185 A1, newly cited).
Regarding claim 38, Brooks discloses the apparatus as set forth above, but does not explicitly disclose:
wherein the optical relay system is configured such that the size of the image of the first optical component at the second plane is the same as a size of the image of the first optical component at the third plane.
Fuse teaches (Fuse fig.2):
wherein the optical relay system (beam expander 6, Fuse fig.2) is configured such that the size of the image of the first optical component at the second plane is the same as a size of the image of the first optical component at the third plane (as indicated by Fuse Par.0018, the objective lens system 18 and the imaging lens system 19 of the beam expander 6 have a function of making the shaped beam 4 the same size or reducing the shaped beam 4 rather than enlarging the shaped beam 4 as a whole; therefore, the beam expander 6 can make the beam the same size after exiting lens 19, as shown in Fuse fig.2 below; therefore, any planes located in the beam direction after lens 19 would have the same image size; therefore, the size of the image of the first optical component at the second plane is the same as a size of the image of the first optical component at the third plane).

    PNG
    media_image3.png
    394
    676
    media_image3.png
    Greyscale

Since the primary reference Brooks indicated “Various presently unforeseen or unanticipated alternatives, modifications, variations, or improvements therein may be subsequently made by those skilled in the art” [Brooks, Par.0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Brooks beam expander 260 with the Fuse beam expander 6, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of expanding the laser beam and relaying an image of an optical component at one plane to another plane. MPEP 2143 I (B).  

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (WO 2019/010345 A1, newly cited) in view of Hirose (U.S. Pub. No. 2012/0044455 A1, previously cited), and further in view of Cheng et al. (U.S. Patent No. 6,931,991 B1, newly cited).
Regarding claim 39, Brooks discloses the apparatus as set forth above, but does not disclose:
wherein the wavefront compensation optic is configured to reflect the beam of laser energy, and 
the optical relay system includes: 
a first optical relay including two lenses, and 
a second optical relay including two lenses.
Hirose teaches:
wherein the wavefront compensation optic (deformable mirror 159, Hirose fig.5 & Par.0039; deformable mirror is used to correct wavefront aberrations as explained above in the rejection of claim 34, or as indicated by Hirose Par.0039) is configured to reflect the beam of laser energy (as shown in Hirose fig.5, the deformable mirror is configured to reflect the beam of laser energy), and 
the optical relay system includes a second optical relay including two lenses (optical relay system includes second optical relay system including two lenses 135-7 and 135-8, Hirose annotated fig.5 below).

    PNG
    media_image4.png
    671
    1037
    media_image4.png
    Greyscale

Since the primary reference Brooks indicated “Various presently unforeseen or unanticipated alternatives, modifications, variations, or improvements therein may be subsequently made by those skilled in the art” [Brooks, Par.0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Brooks corrector plate with the Hirose deformable mirror because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of correcting wavefront aberrations in the beam transmitted by the optical component. MPEP 2143 I (B).  
And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Brooks optical relay system 280 with the Hirose second optical relay system including two lenses 135-7 and 135-8, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of relaying an image of an optical component at one plane to another plane. MPEP 2143 I (B).  
Because the first optical relay system as disclosed by the primary reference Brooks is the beam expander 260, and Brooks does not explicitly disclose the beam expander 260 including two lenses; furthermore, Brooks in view of Hirose does not teach the beam expander including two lenses. 
Cheng teaches:
the optical relay system includes a first optical relay including two lenses (beam expander 214 including two lenses, Cheng fig.2 below; beam expander 214 is optical relay system).

    PNG
    media_image5.png
    458
    675
    media_image5.png
    Greyscale

Since the primary reference Brooks indicated “Various presently unforeseen or unanticipated alternatives, modifications, variations, or improvements therein may be subsequently made by those skilled in the art” [Brooks, Par.0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Brooks beam expander 260 with the Cheng beam expander 214, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of expanding the laser beam and relaying an image of an optical component at one plane to another plane. MPEP 2143 I (B).  

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (WO 2019/010345 A1, newly cited) in view of Hirose (U.S. Pub. No. 2012/0044455 A1, previously cited), Cheng et al. (U.S. Patent No. 6,931,991 B1, newly cited), and further in view of Smithwick (U.S. Pub. No. 2015/0116798 A1, newly cited).
Regarding claim 40, Brooks in view of Hirose and Cheng teaches the apparatus as set forth above, but does not teach:
wherein the first optical relay and the second optical relay share a common lens.
Smithwick teaches: 
wherein the first optical relay (first optical relay, Smithwick annotated fig.2 below) and the second optical relay (second optical relay, Smithwick annotated fig.2 below) share a common lens (common lens 280, as shown in Smithwick annotated fig.2 below).

    PNG
    media_image6.png
    756
    780
    media_image6.png
    Greyscale

Since the primary reference Brooks indicated “Various presently unforeseen or unanticipated alternatives, modifications, variations, or improvements therein may be subsequently made by those skilled in the art” [Brooks, Par.0038]. Furthermore, claim 40 depends on claim 39, wherein the wavefront compensation optic is configured to reflect the beam of laser energy. As cited and incorporated in the rejection of claim 30 above, when substitute the Brooks corrector plate 270 with the Hirose deformable mirror 159, substitute the Brooks beam expander 260 with the Cheng beam expander 214, and substitute the Brooks optical relay system 280 with the Hirose second optical relay system including two lenses 135-7 and 135-8, the second lens of first optical relay (the second lens of Cheng beam expander 214) and the first lens of the second optical relay (lens 135-7 of Hirose) will be in a vertical line. For example, as shown in Hirose fig.5 below, the lens 135-6 of the first optical relay and the lens 135-7 of the optical relay are in a vertical line (Hirose fig.5 is mentioned for illustration purposes only).  

    PNG
    media_image7.png
    671
    1037
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Brooks in view of Hirose and Chang’s second lens of the first optical relay (see second lens of beam expander 214 in Chang fig.2) and the first lens of the second optical relay (see lens 135-7 in Hirose fig.5), with the Smithwick’s common lens 280, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of relaying an image of an optical component at one plane to another plane. MPEP 2143 I (B). The advantage of using the common lens is that the number of required optical components can be decreased, and therefore, simple configuration can be implemented. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (WO 2019/010345 A1, newly cited) in view of Hirose (U.S. Pub. No. 2012/0044455 A1, previously cited), Cheng et al. (U.S. Patent No. 6,931,991 B1, newly cited), and further in view of Cordingley et al. (U.S. Pub. No. 2013/0010349 A1, previously cited).
Regarding claim 41, Brooks in view of Hirose and Cheng teaches the apparatus as set forth above, but does not teach:
wherein the optical relay system further comprises at least one mirror arranged between two lenses of the second optical relay.
Cordingley teaches (Cordingley fig.3):
wherein the optical relay system (relay lens 3, Cordingley fig.3) further comprises at least one mirror (K-mirror 56, Cordingley fig.3 & Par.0046) arranged between two lenses of the second optical relay (relay lenses 54, Cordingley fig.3 & Par.0046) (as shown in Cordingley fig.3, the K-mirror 56 arranged between two lenses of the relay lenses 54).
Since the primary reference Brooks indicated “Various presently unforeseen or unanticipated alternatives, modifications, variations, or improvements therein may be subsequently made by those skilled in the art” [Brooks, Par.0038].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooks in view of Hirose and Chang, by adding the Cordingley K-mirror to the Brooks in view of Hirose and Chang system such that the K-mirror arranged between two lenses of second optical relay system (see Hirose second optical relay system), in order to rotate the beam to orient a deflection axis, and to direct or focus the beam. The advantage of using mirror is to control the beam path; mirror is an important component for directing light through the proper path in optical system.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (WO 2019/010345 A1, newly cited) in view of Johnson (U.S. Pub. No. 2005/0270631 A1, previously cited).
Regarding claim 45, Brooks discloses the apparatus as set forth above, and discloses:
wherein the first optical component includes an acousto-optic (AO) cell (AOM 206 includes an acousto-optic cell, Brooks fig.2 & Par.0027)
However, Brooks does not explicitly disclose:
wherein the first optical component operative to transmit a first beam of laser energy along a first-order beam path and to transmit a second beam of laser energy along a zeroth-order beam path, and 
the second optical component is arranged such that the zeroth-order beam path of the AO cell of the first optical component is incident upon the second optical component.
Johnson teaches (Johnson fig.20B): 
wherein the first optical component (AOM 1, Johnson fig.20B below) includes an acousto-optic (AO) cell (AOM 1 includes acousto-optic (AO) cell) operative to transmit a first beam of laser energy along a first-order beam path and to transmit a second beam of laser energy along a zeroth-order beam path (as shown in Johnson annotated fig.20B below), and 
the second optical component (AOM 2, Johnson fig.20B) is arranged such that the zeroth-order beam path of the AO cell of the first optical component is incident upon the second optical component (as shown in Johnson annotated fig.20B below).

    PNG
    media_image8.png
    502
    690
    media_image8.png
    Greyscale

Since the primary reference Brooks indicated “Various presently unforeseen or unanticipated alternatives, modifications, variations, or improvements therein may be subsequently made by those skilled in the art” [Brooks, Par.0038]. And because there is no beam dump employed in the Brooks laser system, the zeroth-order beam path of the Brooks AOM 206 is not eliminated. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooks, by adding the teaching of AOM operative to transmit the first beam of laser energy along the first-order beam path and to transmit the second beam of laser energy along the zeroth-order beam path and the second optical component is arranged such that the zeroth-order beam path of the AO cell of the first optical component is incident upon the second optical component, as taught by Johnson, because either the zero-order beam or the first-order beam (or higher-order beam) can be used as a working beam that propagates along a working beam path to impinge a workpiece, as recognized by Johnson [Johnson, Par.0059].

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (WO 2019/010345 A1, newly cited) in view of Hirose (U.S. Pub. No. 2012/0044455 A1, previously cited), Cheng et al. (U.S. Patent No. 6,931,991 B1, newly cited), and further in view of Fuse et al. (U.S. Patent No. 6,052,189 A, newly cited).
Regarding claim 46, Brooks in view of Hirose and Cheng teaches the apparatus as set forth above, but does not teach:
wherein the optical relay system includes a lens arranged in the zeroth-order beam path of the first optical component and wherein the lens is not part of the first optical relay or the second optical relay.
Fuse teaches (Fuse fig.3):
wherein the optical relay system (optical relay system includes lens 3 and two lenses 4, Fuse fig.3 below) includes a lens (lens 3, Fuse fig.3 below) arranged in the zeroth-order beam path (lens 3 arranged in the zero order beam light 9, as shown in Fuse annotated fig.3 below and indicated by Col.5 lines 47-49) of the first optical component (acousto-optic deflector (AOD) 8, Fuse fig.3) and wherein the lens (lens 3, Fuse fig.3) is not part of the first optical relay or the second optical relay (lens 3 is not part of two lenses 4, Fuse annotated fig.3 below).

    PNG
    media_image9.png
    696
    820
    media_image9.png
    Greyscale

Since the primary reference Brooks indicated “Various presently unforeseen or unanticipated alternatives, modifications, variations, or improvements therein may be subsequently made by those skilled in the art” [Brooks, Par.0038]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooks in view of Hirose and Cheng, by adding a lens arranged in the zeroth-order beam path such that the lens is placed in front of the first optical relay and the second optical relay, as taught by Fuse, in order to focus the zeroth-order beam in order to detect the focal point because the zero-order light being employed as a light for detecting the focal point, as recognized by Fuse [Fuse Col.3 lines 5-10]. 

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (WO 2019/010345 A1, newly cited) in view of Cordingley et al. (U.S. Pub. No. 2013/0010349 A1, previously cited).
Regarding claim 55, Brooks discloses the apparatus as set forth above, and also discloses:
wherein the first optical component includes an acousto-optic (AO) cell (AOM 206 includes an acousto-optic cell, Brooks fig.2 & Par.0027)
However, Brooks does not explicitly disclose:
a beam dump arranged between the first optical component and the second optical component, 
wherein the first optical component includes an acousto-optic (AO) cell operative to transmit a first beam of laser energy along a first-order beam path and to transmit a second beam of laser energy along a zeroth-order beam path, 
wherein the zeroth-order beam path is terminated by the beam dump, and 
wherein the second optical component is arranged such that the first-order beam path of the AO cell of the first optical component is incident upon the second optical component.
Cordingley teaches a system (Cordingley fig.3) comprising:
a beam dump (beam stop 46, Cordingley fig.3) arranged between the first optical component (first acousto-optic beam deflector AOBD device 42, Cordingley fig.3) and the second optical component (second acousto-optic beam deflector AOBD device 50, Cordingley fig.3), 
wherein the first optical component (first acousto-optic beam deflector AOBD device 42, Cordingley fig.3) includes an acousto-optic (AO) cell (acousto-optic beam deflector AOBD includes an acousto-optic (AO) cell) operative to transmit a first beam of laser energy (first order beam, Cordingley annotated fig.3 in the rejection of claim 45) along a first-order beam path (path of first order beam; Cordingley annotated fig.3 below) and to transmit a second beam (zero order beam represented by a dashed line; Cordingley fig.3) of laser energy along a zeroth-order beam path (path of zero order beam represented by a dashed line; Cordingley fig.3), and 
wherein the zeroth-order beam path (path of zero order beam represented by a dashed line; Cordingley fig.3) is terminated by the beam dump (as shown in Cordingley fig.3, path of zero order beam represented by a dashed line is terminated by the beam stop 46), and 
wherein the second optical component (second acousto-optic beam deflector AOBD device 50, Cordingley fig.3) is arranged such that the first-order beam path (path of first order beam; Cordingley annotated fig.3 below) of the AO cell of the first optical component is incident upon the second optical component (as shown in Cordingley fig.3, path of first order beam of AO cell of the first acousto-optic beam deflector AOBD device 42 is incident upon the second acousto-optic beam deflector AOBD device 50).

    PNG
    media_image10.png
    707
    963
    media_image10.png
    Greyscale

Since the primary reference Brooks indicated “Various presently unforeseen or unanticipated alternatives, modifications, variations, or improvements therein may be subsequently made by those skilled in the art” [Brooks, Par.0038]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooks, by adding the teaching of the beam stop arranged between the first optical component and the second optical component, as taught by Cordingley, in order to prevents unwanted energy of the AOM from propagating into the second optical component, as recognized by Cordingley [Cordingley, Par.0045]. 

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (WO 2019/010345 A1, newly cited) in view of Johnson (U.S. Pub. No. 2005/0270631 A1, previously cited), and further in view of Fuse et al. (U.S. Patent No. 6,052,189 A, newly cited).
Regarding claim 56, Brooks in view of Johnson teaches the apparatus as set forth above, but does not teach further comprising:
at least one optical component arranged and configured to direct the zeroth-order beam path through the optical relay system.
Fuse teaches (Fuse fig.3, see Fuse annotated fig.3 in the rejection of claim 46 above):
at least one optical component (mirror 11, Fuse fig.3) arranged and configured to direct the zeroth-order beam path (zero order beam light 9, Fuse fig.3) through the optical relay system (optical relay system includes two lenses 4, Fuse fig.3).
Since the primary reference Brooks indicated “Various presently unforeseen or unanticipated alternatives, modifications, variations, or improvements therein may be subsequently made by those skilled in the art” [Brooks, Par.0038]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brooks in view of Hirose and Cheng, by adding a mirror arranged in the zeroth-order beam path, as taught by Fuse, in order to direct the zeroth-order beam path through the optical relay system, as recognized by Fuse [Fuse fig.3]. The advantage of using mirror is to control the beam path; mirror is an important component for directing light through the proper path in optical system.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (WO 2019/010345 A1, newly cited) in view of Hirose (U.S. Pub. No. 2012/0044455 A1, previously cited), Cheng et al. (U.S. Patent No. 6,931,991 B1, newly cited), Fuse et al. (U.S. Patent No. 6,052,189 A, newly cited), and further in view of Kramer et al. (U.S. Pub. No. 2018/0029164 A1, newly cited).
Regarding claim 57, Brooks in view of Hirose, Cheng and Fuse teaches the apparatus as set forth above, Brooks also discloses:
wherein the second optical component is a galvo mirror (galvo mirror 211, Brooks, fig.2).
But Brooks in view of Hirose, Cheng and Fuse does not teach:
wherein the second optical component includes an acousto-optic (AO) cell.
Kramer teaches a laser system, wherein a laser beam is deflected laterally for example by means of galvanometer-driven deflecting mirrors [Kramer Par.0104]. Kramer also teaches a deflection of the beam can also take place by means of a polygon mirror scanner, or the use of acousto-optic modulators [Kramer Par.0104].
Since the primary reference Brooks indicated “Various presently unforeseen or unanticipated alternatives, modifications, variations, or improvements therein may be subsequently made by those skilled in the art” [Brooks, Par.0038]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Brooks galvo mirror with the Kramer acousto-optic modulator, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of deflecting the beam of laser energy. MPEP 2143 I (B). The advantage of using acousto-optic modulators is that the acousto-optic devices allow users to precisely and rapidly control the wavelength, amplitude and propagation direction of the laser beam in order to reduce beam pointing instability or to reduce optical aberrations.







Conclusion

The following prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Rafac (U.S. Pub. No. 2018/0136541 A1, newly cited) discloses an acousto-optic material in an acousto-optic modulator (AOM) has a thermal effect caused by laser heating of the acousto-optic material.
Balakshy et al. (NPL Pub. 1996, newly cited), “Compensation of thermal effects in acousto-optic deflector”, Proceedings Volume 2713, Fifth International Conference on Industrial Lasers and Laser Applications '95; (1996) https://doi.org/10.1117/12.234185
Mantsevich et al. (NPL Pub. 2017, newly cited), “Examination of the Temperature Influence on the Acousto-Optic Filters Performance”, ISSN 0030-400X, Optics and Spectroscopy, 2017, Vol. 122, No. 4, pp. 675–681. © Pleiades Publishing, Ltd., 2017, DOI: 10.1134/S0030400X17040166
Kuang et al. (U.S. 2015/0211986 A1, newly cited) discloses Galvo mirror operative to transmit the beam of laser energy (Kuang fig.1).
Oono (U.S. Patent No. 5,793,735 A, previously cited) discloses an optical system of a magneto-optic disc apparatus having a wavefront aberration compensating apparatus comprising a matrix of liquid crystal elements or pixels (referred to as an LC matrix) is controlled so as to correct static wavefront aberration inherently produced in the optical system.
Eda et al. (U.S. Patent No. 8,022,332, previously cited) discloses a laser processing device comprising an optical system that corrects spherical aberration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761